Citation Nr: 0638531	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  03-14 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland



THE ISSUE

Entitlement to service connection for liver disease, to 
include hepatitis C.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel




INTRODUCTION

The veteran had active service from December 1968 to March 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Baltimore, 
Maryland, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied the above claim.

The veteran requested and scheduled for a personal hearing 
before a Veteran's Law Judge of the Board in Washington, D.C. 
in May 2004; however, he cancelled the scheduled hearing by 
letter dated in April 2004.

The Board remanded the claim to the RO in June 2004 for 
further development and consideration. 


FINDINGS OF FACT

The evidence for and against the claim of entitlement to 
service connection for liver disease, to include hepatitis C, 
is in approximate balance.


CONCLUSION OF LAW

The veteran's current liver disease, to include hepatitis C, 
was incurred in service.  38 U.S.C.A. §§ 1110, 5102, 5103, 
5103A, 5170 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA is required to notify the veteran of any evidence that 
is necessary to substantiate his claim, as well as the 
evidence VA will attempt to obtain and which evidence he is 
responsible for providing.  The veteran should also be 
informed to submit all relevant evidence he has in his 
possession.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2006).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

As the Board is granting service connection for liver 
disease, to include hepatitis C, this is the greatest benefit 
the veteran can receive under the circumstances.  Thus, any 
failure to notify or assist him pursuant to the VCAA is 
inconsequential and, therefore, at most, no more than 
harmless error.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

The veteran claims service connection for hepatitis C, which 
he asserts, is a result of being covered in blood when vial 
of blood, which was positive for hepatitis C, shattered in 
service.  

Service medical records are negative for liver disease 
hepatitis C.  His military occupational specialty was field 
medical service and he had additional training as a hospital 
corpsman.  

The veteran was diagnosed with cirrhosis of the liver due to 
hepatitis C in 1993.  He underwent the two liver transplants 
in 1995 and 1996.  In a letter dated in May 2000, the 
veteran's private physician, Robert A. Welik, M.D., stated 
that it is just as likely as not that the veteran's liver 
condition was service related.  A VA examination was 
conducted in November 2001.  The examiner stated that the 
veteran's duties as a hospital corpsman in service put him at 
risk for exposure to blood borne pathogens, and, if he was 
covered in blood from a patient with hepatitis C, it was at 
least as likely as not that he was exposed to hepatitis C in 
service.  

In general, under the applicable VA law and regulations, 
service connection may be granted if the weight of the 
evidence establishes that a disability was incurred in or 
aggravated by active military service.  See 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303(a).  If cirrhosis of the liver is not 
diagnosed during service, but is present to a compensable 
degree within one year following separation from service, 
service connection is warranted.  38 U.S.C.A. § 1112; 38 
C.F.R. §§ 3.307, 3.309.  Notwithstanding the lack of a 
diagnosis in service, or within one year of separation from 
service, service connection may be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); see also Cosman v. 
Principi, 3 Vet App. 503, 505 (1992).

The Board notes that, even thought the service medical 
records and post-service medical records do not reflect a 
diagnosis of hepatitis C until over 20 years after service, 
two physicians have essentially stated that the evidence for 
and against the question of whether the veteran's liver 
disease and hepatitis began in service due to contact with 
infected blood is evenly balanced.  If the evidence for and 
against the claim is evenly balanced, 38 U.S.C.A. § 5107(b) 
and 38 C.F.R. § 3.102 applies, and the Board must resolve the 
issue in the veteran's favor.  Under the circumstances of 
this case, and with resolution of all reasonable doubt in the 
veteran's favor, the Board must conclude that the veteran's 
hepatitis C infection and resultant liver disease were 
incurred in service.




ORDER

Entitlement to service connection for liver disease, to 
include hepatitis C, is granted.  




____________________________________________
CHERYL L. MASON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


